tcmemo_2008_127 united_states tax_court william r kohler and patricia m kohler petitioners v commissioner of internal revenue respondent docket no 18103-06l filed date william r kohler pro_se william c bogardus for respondent memorandum opinion jacobs judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of 1this case was submitted to judge joseph h gale on date the chief_judge reassigned this case to judge julian i jacobs on date determination pursuant to sec_6330 petitioners seek our review of respondent’s determination upholding the proposed levy to collect petitioners’ income_tax_liability for tax_year the issue for decision is whether respondent’s proposed levy action may proceed background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in the state of new york at the time they filed their petition petitioners prepared a joint form_1040 u s individual_income_tax_return for in which they reported dollar_figure of adjusted_gross_income dollar_figure of tax and dollar_figure of withheld amounts resulting in dollar_figure of tax owed the return which was prepared with the assistance of a certified_public_accountant c p a showed that william r kohler is an attorney and patricia m kohler is a teacher petitioners’ c p a signed and dated the return date the due_date for petitioners’ return after extensions was date in respondent advised petitioners that respondent had not received any_tax return for tax_year from them in response petitioners on or about date provided 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent with a copy of their return respondent assessed the tax shown on petitioners’ return on date and on the same day sent petitioners a letter advising them that they owed dollar_figure in tax additions to tax and interest in their ensuing correspondence with respondent petitioners did not explicitly state whether they had filed their return before date and if so the date on which the return was filed instead they pointed out that the return they submitted in was a copy and requested that respondent advise them as to whether respondent had found their original return the parties stipulated that petitioners do not contest the balance due as shown on the return ie dollar_figure but rather assert that the balance due accompanied the return petitioners did not submit any evidence such as a canceled check or bank record to corroborate their claim that they filed their return before date or paid the dollar_figure balance due in this respect petitioners repeatedly asserted in several letters to respondent it should be noted that tax_payments were made from an account which does not provide copies of cancelled checks to the customer federal regulation e does not require the retention for this long a period petitioners did not aver that they did not have their own bank records from the relevant period nor did petitioners submit any documentation such as correspondence with their bank showing that they attempted to obtain their bank records in support of their claim that they paid their tax petitioners informed respondent that they had contacted the state of new york department of taxation and finance evidently in and had been advised that their state of new york income_tax return had been received by that office together with payment of the tax due to the state of new york petitioners averred but offered no corroboration that their federal_income_tax return was attached to their state of new york income_tax return respondent’s written communications to petitioners include requests for clarification with respect to specific items on the return notification on date that respondent had removed the additions to tax for failure_to_file a timely return and failure to timely pay the tax based solely on the fact that this was the first time you were required to file a return notices and demands for payment a statement of account and assurance on date that respondent did not have any record of having received petitioners’ return before and had no record of payment with respect to tax_year petitioners on march and date reiterated their claims and requested a conference with respondent’s representative no further action was taken until date when respondent resumed his solicitations for payment petitioners in a letter dated date reiterated their claims including their request for a conference with respondent no further action or correspondence took place between the parties until date when respondent again solicited payment of petitioners’ tax petitioners on date once again reiterated their claims and requested a conference with respondent no further action or correspondence took place between the parties until date when respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy in response to respondent’s letter petitioners requested a hearing with respondent’s office of appeals pursuant to petitioners’ request a face-to-face hearing pursuant to sec_6330 was held on date at their sec_6330 hearing petitioners reiterated all of the claims they had made in their correspondence and asserted that their return was timely filed and that their tax timely paid petitioners did not explain how their return dated date could have been timely according to petitioners respondent’s delay until in notifying them that respondent had not received their return resulted in their being unable to produce supporting bank records when petitioners were asked how they could have failed to notice that the check they submitted in payment of federal_income_tax had never been cashed petitioners responded that they had not noticed the discrepancy due to the fact that the account was linked to a securities account and that market fluctuations as well as debits determined net asset value balances petitioners did not formally propose any collection alternative nor did they request abatement of interest according to the notes of the hearing compiled by respondent’s appeals officer petitioners indicated that they would petition this court upon receipt of a notice_of_determination and would thereafter attempt to negotiate a settlement with respondent’s area_counsel on date respondent issued a notice_of_determination sustaining the proposed levy the notice_of_determination states that petitioners provided no evidence that they filed a return for before submitting a copy of the return to respondent on date and notes that petitioners did not file returns for any_tax year from through on date petitioners timely petitioned this court for review of respondent’s determination asserting that they never received a formal notice of assessment and that respondent unjustifiably failed to consider their alternative collection proposals petitioners posit that the doctrine_of laches prevents respondent from asserting his claim the parties stipulated that petitioners offered to compromise their dispute for dollar_figure the amount of tax shown as owed on the return but not the interest that respondent seeks to collect in a letter to respondent’s counsel dated date discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy at least days before any levy action is begun sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 b a request for a collection hearing must be made within the 30-day period commencing on the day after the date of the sec_6330 notice sec_6330 sec_301_6330-1 proced admin regs if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 sec_6330 provides that a person may challenge the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioners did not receive a notice_of_deficiency for or otherwise have an opportunity to dispute their liability therefore petitioners are entitled to challenge the existence or amount of the tax_liability see 116_tc_60 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and take into account i the relevant issues raised by the taxpayer ii challenges to the underlying tax_liability by the taxpayer where permitted and iii whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 within days after the office of appeals issues a notice_of_determination the taxpayer may appeal the determination to the tax_court if we have jurisdiction over the underlying tax_liability sec_6330 as we do in the instant case we review de novo respondent’s determinations insofar as the existence or amount of the underlying liability is properly at issue see 115_tc_35 114_tc_176 petitioners insist that they timely filed their return and that payment of their tax accompanied their return petitioners bear the burden of proving these claims see rule a they have failed to do so the copy of petitioners’ return that was stipulated into evidence indicates that it was prepared by petitioners’ c p a on date which is after the date the return was due therefore it is difficult to understand how this return could have been filed timely respondent’s records indicate that the return was filed on date after respondent notified petitioners that respondent had not received their return the record is devoid of any evidence that would permit us to conclude that 3we note that the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 to provide that for determinations made after date the tax_court has jurisdiction to review the commissioner’s collection activity regardless of the type of underlying tax involved 4because respondent abated the failure to timely file and failure to pay additions to tax the timing of the filing of the return is relevant only insofar as it tends to establish whether and when payment of the tax was made and the point at which interest if any stopped accumulating respondent received but lost petitioners’ return and alleged tax payment we need not and do not accept petitioners’ claim that they filed their return earlier than date further without substantiation we cannot accept petitioners’ assertion that they paid the dollar_figure balance of tax owed for we interpret petitioners’ complaint that they did not receive a formal notice of assessment as a claim that respondent’s appeals officer in sustaining the proposed levy action did not verify that the requirements of any applicable law or administrative procedure were met as required by sec_6330 sec_6201 requires the secretary to assess all taxes determined by the taxpayer as shown on the taxpayer’s return sec_6203 provides that such assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary and that upon request of the taxpayer the secretary 5in their posttrial brief petitioners stated that they by contesting the underlying tax_liability ipso facto contested that any interest was due thereon because we find that petitioners have not shown that they paid their tax it follows that they are liable for interest on their underpayment as provided in sec_6601 even if we construe petitioners’ claim as one for abatement of interest under sec_6404 we do not have jurisdiction to consider it because petitioners did not make a claim to the appeals officer that interest be abated or otherwise redetermined see 129_tc_107 shall furnish the taxpayer a copy of the record of the assessment sec_6501 requires the tax to be assessed within years after the return is filed we have found that petitioners failed to carry their burden of showing that their return was filed before date the parties stipulated into evidence respondent’s form_4340 certificate of assessments payments and other specified matters which shows that respondent received petitioners’ return for the first time in date and that assessment of the tax_shown_on_the_return was made on date we and other courts have held that form_4340 constitutes presumptive proof of a valid assessment davis v commissioner supra pincite and cases cited thereat petitioners have cited no irregularities that would cast doubt on the reliability of the information recorded on form_4340 with respect to their tax therefore we find that petitioners’ tax was validly assessed in their petition petitioners contend that respondent unjustifiably failed to consider their alternative collection 6respondent assessed petitioners’ tax on date and sent petitioners a notice_and_demand for payment on the same day petitioners do not contend and the record does not show that they requested a copy of the record of the assessment of the tax which respondent failed to provide nor do they cite any statutory authority for their claim that they were entitled to a formal notice of assessment beyond that provided for in sec_6203 proposals the parties stipulated that at the hearing petitioners offered to pay dollar_figure or dollar_figure according to the appeals officer’s notes in satisfaction of their tax_liability they further stipulated that petitioners offered to settle their dispute for dollar_figure the amount of the tax shown as owed on the return but not the interest that respondent seeks to collect in a letter to respondent’s counsel dated date but that no formal offer-in-compromise was submitted sec_7122 permits the secretary to compromise any civil case arising under the internal revenue laws sec_7122 requires the secretary to prescribe guidelines for officers and employees of the irs to determine whether an offer- in-compromise is adequate and should be accepted to resolve a dispute compromises may be made on three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration this third ground is further divided between cases in which collection of the full liability would cause the taxpayer economic hardship and cases in which it would not sec_301_7122-1 proced admin regs petitioners do not articulate what might be the grounds upon which respondent would be permitted to compromise their liability and they admit that they did not submit an offer-in- compromise as required by the applicable guidelines on this sparse record which is devoid of evidence concerning petitioners’ collection potential we have no basis on which to find that any offer petitioners made was an acceptable amount therefore we cannot find that respondent abused his discretion when he declined to accept petitioners’ oral offer to extinguish their tax_liability for dollar_figure or dollar_figure in addition we cannot find insofar as the matter may be before us for review that respondent abused his discretion by refusing petitioners’ offer contained in a letter to respondent’s counsel following submission of their case to pay dollar_figure in satisfaction of their liability which at the date of the notice_of_intent_to_levy amounted to dollar_figure thus we sustain respondent’s determination in this regard finally we consider petitioners’ claim that respondent is barred by laches from collecting their tax laches is an equitable doctrine which prohibits a party from asserting a claim following an unreasonable delay by such party when there has been a change_in_circumstances during such delay which would result in severe prejudice against an opposing party should the claim be permitted tregre v commissioner tcmemo_1996_ affd without published opinion 129_f3d_609 5th cir it is well settled that the united_states is generally not subject_to the doctrine_of laches in enforcing its rights 310_us_414 304_us_126 instead the timeliness of government claims is governed by the statute_of_limitations enacted by congress 22_f3d_631 5th cir moreover statutes of limitation are strictly construed in favor of the government where limitation is sought to bar the rights of the government allnutt v commissioner __ f 3d __ 4th cir date affg tcmemo_2002_311 sec_6502 provides that where the tax has been timely assessed it may be collected by levy if the levy is made within years after the assessment respondent timely assessed petitioners’ tax on date and issued his final notice_of_intent_to_levy on date well within the 10-year period of sec_6502 therefore the periods of limitations of sec_6501 and sec_6502 did not operate to prevent respondent from pursuing a levy action against petitioners respondent’s determination that the federal tax levy was appropriate is sustained to reflect the foregoing decision will be entered for respondent 7while it is the irs’s policy to notify taxpayers when they have not timely filed returns the irs has no statutory obligation to do so grandelli v commissioner tcmemo_2008_55
